Opinion op ti-ie Court by
Judge Robertson:
John P. Patton’s remainder after the life estate of his mother, however remote and contingent his right of enjoyment, was cer*305tainly a vendible interest, and his ostensible sale and assignment of it in the year 1838, to his brother, the appellant, if actual and bona fide, passed all his title to it.
But the facts conduce irresistibly to the conclusion that the assignment was merely colorable and but recently made for the purpose of protecting that interest from the assignor’s creditors, and should, therefore, be treated as void so far as they are concerned.
And, as the Circuit Court so adjudged, this court approves and affirms that judgment.